DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
Claim Status
	Applicant’s response dated 7/12/2022 is acknowledged.
	Claims 5, 8, 10-11, 15-16, 21-22, 25, and 28-29 are cancelled. 
	Applicants have amended claims 1 and 27.
	Currently, claims 1-4, 6-7, 9, 12-14, 17-20, 23-24, 26-27, and 30 are pending and under examination.
Rejections/Objections Withdrawn
	Objections to claims 1 and 27 are withdrawn in view of Applicant’s amendments.
	Rejection of claims 1 and 27 under 35 U.S.C. 112, as being indefinite is withdrawn in view of Applicant’s arguments.
	All other previous rejections in the 1/13/2022 Office Action have been withdrawn in view of Applicant’s amendments.
New Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 17-18, 23-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016).
In regards to claims 1-4, 6, 23-24,  and 30, NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches selecting subjects wherein less than 70% of intratumoral CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria).
In regards to claim 17, NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
In regards to claim 18, NCT02493361 teaches these patients must have histological or cytological diagnosis of melanoma with progressive locally advanced or metastatic disease that is not amenable to definitive local therapy with curative intent (Eligibility, Inclusion Criteria). Unresectable tumor is defined as a tumor that is unable to be removed with surgery, and thus a metastatic tumor not amenable to definitive local therapy with curative intent, would be considered unresectable.
	NCT02493361 does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells.
	This deficiency is made up for by Klein.
	Klein teaches PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to PD-1 upon stimulation by FolR1-TCB stimulation increased production of IL-2, IFN-γ and TNF-α (Page 211, lines 3-15).
	Klein further teaches that the increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
	Klein teaches the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
	Klein further teaches PD-1hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
	Thus it would be obvious to one of ordinary skill in the arts to modify the method of NCT02493361, to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
In regards to claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.


Applicant’s Arguments
Applicants argue that Klein discloses that PD-1hi cells that are not activated by PD-1 blockade (see p. 211 line 31 to page 212 line 12), in contrast specifically to PD-1int expressing T cells, which according to Klein are activated by PD-1 blockade. Klein states: "The increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade alone" (see p. 212 lines 21-23, underline added). Thus, one skilled in the art having read and understanding the disclosure of Klein, would expect that patients having low levels of PD-1hi intratumoral T cells would be likely to respond to PD-1 blockade therapy. 
Klein also discloses subjects having less than 15% PD-1hi expressing T cells may be amenable to treatment that specifically targets FolR1 and PD-1. More specially, Klein discloses the combination of an anti-FolR1/anti-CD3 bispecific antibody plus PD-1 antagonist. In other words, Klein is not describing every possible combination therapy that includes a PD-1 antagonist, but only a specific treatment. Klein teach that: "PD-1 blockade restores FolR1-TCB-induced T- cell function only in PD-1hi scarce tumors," and "the level of PD-1 expression on TILs correlates with the efficacy of FolR1-TCB." (page 215 lines 2-6). Thus, Klein discloses PD-1 antagonist therapy to facilitate FolR1-TCB efficacy. 
In contrast, Applicants have shown that patients with low levels (less than 22%) of PD-1hiCTLA4hi CD8+ T cells are unlikely to respond to PD-1 blockade alone-a finding that is corroborated by Daud (IDS Ref. 32)-but, as described in the present specification, are successfully treated by combining PD-1 or PD-L1 antagonist antibody therapy with intratumoral electroporation of a plasmid encoding IL-12. 	Applicants have shown that IL-12 administration can increase patient response to PD-1 inhibitors (see paragraph [0028]). This is entirely distinct from Klein. No evidence has been provided that the findings in Klein extrapolate to any other combination, let alone to the use of IL-12. In fact, the FolR1-TCB of Klein targets a completely different pathway than does the cytokine, IL-12. 
At least for these reasons, NCT02493361 and Klein fail to disclose or suggest treating subjects having <22% PD-1hiCTL4hiCD8+ T cells by delivering a plasmid encoding IL-12 to a tumor by intratumoral electroporation in combination with administering an effective dose of a PD-1 or PD-L1 antagonist antibody as claimed.
Response to Arguments
	Applicants arguments have been considered, but are not found to be persuasive. Klein states: "The increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade alone" (see p. 212 lines 21-23, underline added). 
	As acknowledged in the 7/12/2022 remarks, one skilled in the art having read and understanding the disclosure of Klein, would expect that patients having low levels of PD-1hi intratumoral T cells would be likely to respond to PD-1 blockade therapy.
	Further, one skilled in the art would also understand that as patients having low levels of PD-1hi intratumoral T cells would be likely to respond to PD-1 blockade therapy, those patients would also be likely to respond to a PD-1 blockade therapy, as taught by NCT02493361. Klein discloses “the PD-1hi subset appeared more ‘exhausted,’ i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade.” (page 213, lines 7-9). Thus, it would have been obvious for one skilled in the art to choose patients with a lower amount of PD-1hi expressing cells, when treating with a PD-1 blockade, as taught by NCT02493361.
	Although Klein discloses PD-1 antagonist therapy to facilitate FolR1-TCB efficacy, it is noted that the combination of PD-1 or PD-L1 antagonist antibody therapy with intratumoral electroporation of a plasmid encoding IL-12 is already taught in NCT02493361. Examiner is relying upon Klein to teach the limitation of selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells. 
	As Klein clearly states patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade, and cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, one skilled in the art would be motivated to specifically select the subset of patients with a lower amount of PD-1hi expressing (approximately < 15%) cells for a treatment with a PD-1 blockade.
	Applicant argues that no evidence has been provided that the findings in Klein extrapolate to any other combination, let alone to the use of IL-12, but as discussed above, the use of IL-12 is already disclosed in NCT02493361. Klein teaches a subset of patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells which are likely to respond to PD-1 blockade therapy. NCT02493361 teaches a PD-1 blockade therapy in combination with IL-12. Thus, one skilled in the art would have had a reasonable expectation of success that treating the subject wherein the subject has <15% PD-1hiCTL4hiCD8+ T cells, as taught by Klein, with the method as taught by NCT02493361, would be effective.

Claims 1-4, 6, 17-18, 23-24, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016) and Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016).
	In regards to claims 1-4, 6, 17-18, 23-24, and 30, the teachings of NCT02493361 and Klein are discussed supra.
	NCT02493361 does not teach wherein the subject is progressing or has progressed on anti-PD1 antibody therapy.
Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23, CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
In regards to claim 26, it would further be obvious to one of ordinary skill in the art to modify the method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject as taught by NCT02493361 and Klein, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.



Applicant’s Arguments
	Applicant argues the Examiner interprets Ngiow to teach "induced 1L12 is specifically responsible for the reversal of PD-1 resistance." (Office Action p. 7). Respectfully, the Examiner's conclusion is incorrect. Ngiow discloses that agonist anti-CD40 antibodies can be used to reverse PD-1 resistance. Ngiow further discloses that IL-12 is required for agonist anti-CD40 antibody treatment-induced reversal of PD-1 resistance, and that IL-12 decreases PD-1 expression in CD8+ T cells (Ngiow p. 6272 and Figure 5D). As noted by the Examiner, Ngiow teaches: "In this light, a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD 1 therapy." (Office Action p. 7; Ngiow p. 6275, col. 1, ¶3; underline added). Thus, Ngiow, while disclosing a role of IL-12 in reducing PD-1 expression on CD8+ T cells, explicitly teaches that anti-PD-1 therapy may benefit from a combination of agents that induce IL-12 production, but does not teach administration of IL-12. This is telling. In other words, Ngiow is not teaching that IL-12 works, but rather that anti-CD40 antibodies work if accompanied by the presence of IL-12. 
	"[I]t is impermissible to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." Eli Lilly v. Actavis Elizabeth LLC, Case No. 2010-1500 (Fed. Cir. 2011) (Non-precedential opinion, quoting In re Weslau, 353 F.2d 238, 241 (CCPA 1965)). Ngiow does not provide any reason to administer IL-12 to a subject that is predicted to fail to respond to anti-PD-1 therapy. At least for this reason, NCT02493361 and Ngiow fail to disclose or suggest treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells. 
	In addition, Ngiow discloses overcoming resistance to PD-1 therapy requires lowering PD-1 expression in CD8+ T cells (Ngiow, abstract and throughout); and that: "We recently demonstrated that PD1hiCD8+ T cells act as a biomarker of resistance to anti-PD 1 therapy in mouse tumor models." (Ngiow p. 6266, col. 1, ¶2). Thus, like Klein, Ngiow is looking for subjects that have high PD1 expression in T cells and aims to lower that expression in an attempt to overcome resistance in these subjects. 
	In contrast, Applicants' approach to the problem, and what is claimed, is selecting subjects that have low levels (<22%) of PD-1hiCTL4hiCD8+ T cells in the tumor -a population that the cited references do not even consider. Applicants' focus is on this population and have found that these subjects are good candidates for intratumoral electroporation of a plasmid encoding IL-12 in combination with PD-1 or PD-L1 antagonist antibody therapy. While one skilled in the art having read and understanding the disclosure of Ngiow would look for patients having PD1hi CD8+ T cells and administer agonist anti-CD40 antibodies in an attempt to overcome PD-1 resistance, there is nothing pointing towards Applicants' therapy of treating a subject predicted to be a non-responder by having <22% PD-1hiCTL4hiCD8+ T cells in a tumor, and certainly nothing pointing towards Applicants' intratumoral electroporation of a plasmid encoding IL-12 in combination with PD-1 or PD-L1 antagonist antibody-a therapy that only Applicant has disclosed and, moreover, has shown to work in this population.
	Applicant further argues each of the rejections discussed below combines one or more additional reference(s) with Klein and Ngiow. At the outset, Applicants respectfully point out that
obviousness requires more than a mere showing that the prior art includes separate references
covering each separate limitation in a claim under examination. KSR Int’l Co. v. Teleflex Inc.,
550 U.S. 398, 418 [82 USPQD2d 1385] (2007). Rather, obviousness requires the additional
showing that a person of ordinary skill at the time of the invention would have selected and
combined those prior art elements in the normal course of research and development to yield the
claimed invention. Unigene Laboratories Inc. v. Apotex, Inc., 99 USPQ2d 1858, 1863 (Fed. Cir.
2011) (Emphasis added) (quoting Bayer Schering Pharm. AG v. Barr Labs., Inc., 575 F.3d at
1341 (Fed. Cir. 2009)).

Response to Arguments
Applicant’s arguments have been considered, but are not found persuasive. 
First, NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches selecting subjects wherein less than 70% of intratumoral CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria).
Second, as Klein clearly states patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade, and cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, one skilled in the art would be motivated to specifically select this subset of patients with a lower amount of PD-1hi expressing (approximately < 15%) cells for a treatment with a PD-1 blockade.
Examiner relies on Ngiow for the limitation of treating a subject, wherein the subject is progressing or progressed on anti-PD1 antibody therapy. Ngiow states “anti-CD40–driven CD8+ T-cell PD1 downregulation effect was retained in mice deficient for IL23 (Fig. 5C), implying that IL12 was critical in lowering T-cell PD1 expression. Reciprocally, we treated AT3-bearing mice with recombinant IL12 and observed reduced PD1 expression on CD8+ T cells (Fig. 5D).” (page OF7, underline added). One skilled in the art would have understood from Ngiow, that IL12 has a direct role in the reversal of PD-1 resistance. 
	Further, although Applicant concludes that Ngiow is not teaching that IL-12 works, but rather that anti-CD40 antibodies work if accompanied by the presence of IL-12, Examiner disagrees. Ngiow teaches the criticality of IL12, as Ngiow suggests anti-PD-1 therapy may benefit from a combination of any agents that induce IL-12 production (Page OF10, 2nd to last paragraph). The common denominator among these agents is the agents produce IL-12.
Further, based on the teachings of Ngiow in regards to the criticality of IL12 in the reversal of PD-1 resistance, one skilled in the arts would have had a reasonable expectation of success from treating patients who have had prior anti-PD1 therapy and have developed resistance, with IL12.
	In regards to Applicant’s argument that obviousness requires the additional showing that a person of ordinary skill at the time of the invention would have selected and combined those prior art elements in the normal course of research and development to yield the claimed invention, it is noted that for each additional reference used below, Examiner clearly points out the motivation and reasonable expectation of success one skilled in the arts would have had to combine said prior art references.

Claims 1-4, 6-7, 17-18, 23-24, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016) and Whitley (WO 00/75292 A1, published 12/14/2000).
	In regards to claims 1-4, 6, 17-18, 23-24, and 30, the teachings of NCT02493361 and Klein are discussed supra.
In regards to claim 7, NCT02493361 and Klein do not teach the plasmid encoding IL-12 comprises a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by a P2A exon skipping motif or an internal ribosomal entry site.
This deficiency is made up for by Whitley.
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).
It would be obvious to one or ordinary skill in the art to modify the method as taught by NCT02493361 and Klein to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by NCT02493361 and Klein.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by NCT02493361, Klein, Ngiow, and Whitley above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.

Applicant’s Arguments
	Applicants argue NCT02493361 and Klein, either alone or in combination, fail to disclose or suggest treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor. Whitley, cited for disclosing a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by an internal ribosomal entry site (Office Action p. 8-9), fails cure the deficiencies of NCT02493361 and Klein.

Response to Arguments
	As discussed above, NCT02493361 and Klein teach treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor.

Claims 1-4, 6, 12-14, 17-19, 23-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), and Heller (US 8,026,223 B1, published 9/27/2011).
	In regards to claims 1-4, 6, 17-18, 23-24, and 30, the teachings of NCT02493361 and Klein are discussed supra.
In regards to claims 12-14, and 19 NCT02493361 and Klein do not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 200 V/cm to about 1500 V/cm, and a duration of about 100 microseconds to about 20 milliseconds; wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds; wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds; and wherein the at least one pulse comprises six pulses.  
These deficiencies are made up for by Zhu and Heller.
Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
It would have been obvious to one of ordinary skill in the art to modify the method as taught by NCT02493361 and Klein, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10  milliseconds.  Zhu had already taught the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses. Heller teaches that treatment protocols with under 300V and pulses longer than 50ms have not been effective in demonstrating acceptable cure rates for tumors. Therefore adjusting the duration of the pulse from 20 ms to 10 ms would be within the realm of routine optimization for one of ordinary skill in the art. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by NCT02493361 and Klein, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
Applicant’s Arguments
	Applicants argue NCT02493361 and Klein, either alone or in combination, fail to disclose or suggest treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor. Zhu is cited for disclosing electroporation parameters for i.m. injection of IL-12 encoding DNA (Office Action p. 13). Heller is cited for disclosing injecting a cancerous tumor with a plasmid coding for IL-12 and administering a first electroporation therapy to the tumor (Office Action p. 9-11). Neither Zhu nor Heller, either alone or in combination, cures the deficiencies of NCT02493361 and Klein.

Response to Arguments
	As discussed above, NCT02493361 and Klein teach treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor.

Claims 1-4, 6, 9, 17-18, 23-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016) and Becher (US 2015/0017121 A1, published 1/15/2015).
In regards to claims 1-4, 6, 17-18, 23-24, and 30, the teachings of NCT02493361 and Klein are discussed supra.
	In regards to claim 9, NCT02493361 and Klein do not teach the PD-1 or PD-L1 antagonist is delivered systemically.
	This deficiency is made up for by Becher.
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-1 ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art to modify the method as taught by NCT02493361 and Klein, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors in combination with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.
Applicants Arguments
	Applicants argue NCT02493361 and Klein, either alone or in combination, fail to disclose or suggest treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor. Becher is cited for disclosing systemical administration of a PD-1 antagonist (Office Action p. 11-12). Becher fails to cure the deficiencies of NCT02493361 and Klein.

Response to Arguments
	As discussed above, NCT02493361 and Klein teach treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor.

Claims 1-4, 6, 17-18, 20, 23-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016) and Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009).
	In regards to claims 1-4, 6, 17-18, 23-24, and 30, the teachings of NCT02493361 and Klein are discussed supra.
	In regards to claim 20, NCT02493361 and Klein does not teach the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
	This deficiency is made up for by Lee.
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
It would be obvious to modify the method as taught by NCT02493361 and Klein, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane permeability of human cancer cells, in a method of treating cancer cells using electroporation, as taught by NCT02493361 and Klein.
Applicants Arguments
	Applicants argue NCT02493361 and Klein, either alone or in combination, fail to disclose or suggest treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor. Lee is cited for disclosing electrochemical impedance spectroscopy in combination with microchannel electroporation (Office Action p. 12-13). Lee fails to cure the deficiencies of NCT02493361 and Klein.

Response to Arguments
	As discussed above, NCT02493361 and Klein teach treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-7, 9, 12-14, 17-20, 23-24, 26-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,426,847 B2 in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), Heller (US 8,026,223 B1, published 9/27/2011), Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009). 
In regards to instant claims 1-3, and 23-24, claims 1, 4, 9, 12-13 of the U.S patent teach a method of treating a tumor in a subject administering to the subject a plurality of treatment cycles wherein the treatment comprises: a) injecting the tumor with delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation and b) administering an effective dose of a PD-1 or PD-L1 antagonist to the subject, wherein the plasmid is injected on days 1, 5, and 8.
In regards to instant claim 4, the U.S. patent teaches that the cancer is a melanoma (Claim 11).
In regards to instant claim 6, the U.S. patent teaches that the PD-1 or PD-L1 antagonist is selected from the group consisting of: nivolumab, pembrolizumab, pidilizumab, and atezolizumab (Claim 7).
In regards to instant claim 7, the U.S. patent teaches a plasmid encoding an IL - 12 p35 subunit and an IL-12 p40 subunit separated by an internal ribosomal entry site (Claim 15).
In regards to instant claim 9, the U.S. patent teaches the PD-1 or PD-L1 antagonist is delivered systemically (Claim 6).
In regards to instant claim 12, the U.S. patent teaches the intratumoral electroporation comprises at least one pulse at a field strength of about 200 V/cm to about 1500 V/cm (Claim 3), and a duration of about 100 microseconds to about 1 milliseconds (Claim 2).
The U.S. patent does not teach that the plasmid is injected on days 1, 5, and 8, of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
The U.S. patent does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry.
The U.S. patent does not teach that the treatment cycle is a 3 week cycle.
The U.S. patent does not teach that the tumor is unresectable. 
The U.S. patent does not teach that the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
The U.S. patent does not teach the subject is progressing or has progressed on anti-PD1 antibody therapy.
The U.S. patent does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds; and the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds
NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks. NCT02493361 teaches selecting subjects wherein less than 70% of intratumoral CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria).
	Klein teaches that PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to PD-1 upon stimulation by FolR1-TCB stimulation increased production of IL-2, IFN-γ and TNF-α (Page 211, lines 3-15).
	Klein further teaches that the increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
	Klein teaches the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
	Klein further teaches PD-1hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
	It would be obvious to one of ordinary skill in the arts to modify the method of as taught by the U.S. patent, to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as NCT02493361 teaches selecting subjects wherein CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria) and Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
It would be obvious to one of ordinary skill in the art to further modify the method as taught by the U.S. patent and Klein above, to further comprise the step wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and the PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle, as taught by NCT02493361. One would be motivated to use the dosage schedule of NCT02493361, as it is already an art-known dosage schedule for treating cancer using a PD-L1 antagonist and an IL-12 plasmid. One of ordinary skill in the art would have a reasonable expectation of success from using an art-known schedule when administering the PD-L1 antagonist and IL-12 plasmid.
In regards to claim 26, it would further be obvious to one of ordinary skill in the art to modify the method as taught by the U.S. patent, NCT02493361, and Klein above, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by the U.S. patent, NCT02493361, Klein, and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
In regards to instant claim 13, it would have been obvious to one of ordinary skill in the art to modify the method as taught by the U.S. patent, NCT02493361 and Klein, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.  Zhu had already taught the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses. Heller teaches that treatment protocols with under 300V and pulses longer than 50ms have not been effective in demonstrating acceptable cure rates for tumors. Therefore adjusting the duration of the pulse from 20 ms to 10 ms would be within the realm of routine optimization for one of ordinary skill in the art. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
In regards to instant claims 14 and 19, it would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the U.S. patent, NCT02493361 and Klein, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
In regards to instant claim 17, NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
In regards to instant claim 18, NCT02493361 teaches these patients must have histological or cytological diagnosis of melanoma with progressive locally advanced or metastatic disease that is not amenable to definitive local therapy with curative intent (Eligibility, Inclusion Criteria). Unresectable tumor is defined as a tumor that is unable to be removed with surgery, and thus a metastatic tumor not amenable to definitive local therapy with curative intent, would be considered unresectable.
In regards to claim 20, it would be obvious to modify the method as taught by the U.S. patent, NCT02493361, and Klein, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane permeability of human cancer cells, in a method of treating cancer cells using electroporation, as taught by the U.S. patent, NCT02493361 and Ngiow.
In regards to claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
Applicants Arguments
	Applicants argue Examiner acknowledges that US 10,426,847 "does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-lhiCTL4hiCD8+ T cells." (office action p. 15) 
	As discussed above in response to the 103 rejection, none of NCT02493361, Klein, and Ngiow, either alone or in combination, discloses or suggests treatment of subjects having <22% PD-1hiCTL4hi CD8+ T cells in a tumor. 
 	Zhu is cited for disclosing electroporation parameters for i.m. injection of IL-12 encoding DNA (Office Action p. 17). 
	Heller is cited for disclosing injecting a cancerous tumor with a plasmid coding for IL-12 and administering a first electroporation therapy to the tumor (Office Action p. 17). 
	Lee is cited for disclosing electrochemical impedance spectroscopy in combination with microchannel electroporation (Office Action p. 18). 
	Thus, none of US10,426,847, NCT02493361, Klein, Ngiow, Zhu, Heller, and Lee, either alone or in combination, disclose or suggest treatment of subjects having <22% PD-1hiCTLA4hiCD8+ T cells in a tumor.
Response to Arguments
	As discussed above, NCT02493361, Klein, and Ngiow teach treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor.

Claims 1-4, 6-7, 9, 12-14, 17-20, 23-24, 26-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12-22, and 24-25 of copending Application No. 16/621,823 in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Heller (US 8,026,223 B1, published 9/27/2011), Becher (US 2015/0017121 A1, published 1/15/2015), and Whitley (WO 00/75292 A1, published 12/14/2000). 
	Claim 12 of copending application teaches a method of treating cancer comprising delivering an IL-12 expression vector into the tumor using at least one intratumoral electroporation treatment.
	Claim 25 of the copending application further teaches wherein the treatment further comprises an anti PD1 or PDL1 antagonist.
	Claim 24 of the copending application teaches an increase in lymphocyte and monocyte cell surface markers in the tumor.
	Claim 22 teaches melanoma.
	Claim 20 teaches wherein the electroporation pulse is delivered by a generator capable of electrochemical impedance spectroscopy.
	Claim 13-19 teaches an electroporation with a field strength of about 200 V/cm to 1500 V/cm; a pulse length of about 100 microseconds to 50 milliseconds; a field strength of 350-450 V/cm and a pulse length of about 10 ms.
	The copending application does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry and administering to the subject a plurality of treatment cycles, and wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
	The copending application does not teach the patient is a human.
	The copending application does not teach the PD-1 or PD-L1 antagonist is selected from the group consisting of: nivolumab, pembrolizumab, pidilizumab, and atezolizumab.
	The copending application does not teach the plasmid encoding IL-12 comprises a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunits subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by a P2A exon skipping motif or an internal ribosomal entry site.
	The copending application does not teach the PD-1 or PD-L1 antagonist is delivered systemically.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds.
	The copending application does not teach the treatment cycle is a 3 week cycle.
	The copending application does not teach the tumor is unresectable.
	The copending application does not teach six pulses.
	The copending application does not teach metastatic cancer.
The copending application does not teach the subject is progressing or has progressed on anti-PD1 antibody therapy.
	The copending application does not teach a method of increasing responsiveness to checkpoint inhibitor therapy. 
	NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks. NCT02493361 teaches selecting subjects wherein less than 70% of intratumoral CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria).
	Klein teaches that PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to PD-1 upon stimulation by FolR1-TCB stimulation increased production of IL-2, IFN-γ and TNF-α (Page 211, lines 3-15).
	Klein further teaches that the increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
	Klein teaches the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
	Klein further teaches PD-1hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
	Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-I ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]).
It would be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, to further comprise the steps as taught by NCT02493361. As NCT02493361 and the copending application both teach methods of treating a tumor comprising administering to a patient an IL12 plasmid via electroporation, and a PD-1/PD-L1 antagonist. One would be motivated to use the specific dosages, and electroporation protocols as taught in the art in order to more effectively treat cancer. One would have a reasonable expectation of success from using the specific dosage schedules and electroporation protocols known in the arts.
	It would be obvious to one of ordinary skill in the arts to modify the method of as taught by copending application and NCT02493361, to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells, as taught by Klein. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as NCT02493361 teaches selecting subjects wherein CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria) and Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
In regards to claim 26, it would further be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein above, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by the copending application, NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by the copending application, NCT02493361, Klein, and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
In regards to instant claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would be obvious to one or ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by the copending application, NCT02493361 and Ngiow.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants Arguments
	Applicants argue Examiner acknowledges that US 16/621,823 "does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTLA4hiCD8+ T cells." (office action p. 22) 
	As discussed above in response to the 103 rejection, none of NCT02493361, Klein, and Ngiow, either alone or in combination, discloses or suggests treatment of subjects having <22% PD-1hiCTL4hi CD8+ T cells in a tumor. 
	 Whitley is cited for disclosing a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by an internal ribosomal entry site (Office Action p. 24). 
	Heller is cited for disclosing injecting a cancerous tumor with a plasmid coding for IL-12 and administering a first electroporation therapy to the tumor (Office Action p. 24-25). 
Becher is cited for disclosing systemically administration of a PD-1 antagonist (Office Action p. 25). 
	Thus, none of US 16/621,823, NCT02493361, Klein, Ngiow, Whitley, Heller, and Becher, either alone or in combination, disclose or suggest treatment of subjects having <22% PD-1hiCTLA4hiCD8+ T cells in a tumor. Accordingly, Applicants respectfully request that the Examiner reconsider and withdraw this ground of rejection. 
Response to Arguments
	As discussed above, NCT02493361, Klein, and Ngiow teach treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor.

Claims 1-4, 6-7, 9, 12-14, 17-20, 23-24, 26-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/401,811 in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), Whitley (WO 00/75292 A1, published 12/14/2000), Heller (US 8,026,223 B1, published 9/27/2011), Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009), and Becher (US 2015/0017121 A1, published 1/15/2015). 
	Claim 1 of the copending application teaches a method of treating a lesion at a lung of a subject who is no-responsive or predicted to be non-responsive to anti-PD1 or anti-PDL1 therapy, the method comprising administering an IL-12 plasmid, administering electroporation therapy, and administering a checkpoint inhibitor.
	Claim 13 of the copending application teaches the checkpoint inhibitor is administered systemically.
	Claim 14 of the copending application teaches the checkpoint inhibitor is an anti-PD1 antibody or an anti-PDL1 antibody.
	Claim 15 of the copending application teaches the checkpoint inhibitor comprises nivolumab, pembrolizumab, pidilizumab, or atezolizumab.
	The copending application does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry.
	The copending application does not teach treating a metastatic melanoma and administering to the subject a plurality of treatment cycles, and wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
	The copending application does not teach the subject is a human.
	The copending application does not teach the cancer is melanoma.
	The copending application does not teach the plasmid encoding IL-12 comprises a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunits subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by a P2A exon skipping motif or an internal ribosomal entry site.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 200 V/cm to about 1500 V/cm, and a duration of about 100 microseconds to about 20 milliseconds.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds.
	The copending application does not teach the treatment cycle is a 3 week cycle.
	The copending application does not teach the tumor is unresectable.
	The copending application does not teach six pulses.
	The copending application does not teach the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
	The copending application does not teach metastatic cancer.
The copending application does not teach the subject is progressing or has progressed on anti-PD1 antibody therapy.
	The copending application does not teach a method of increasing responsiveness to checkpoint inhibitor therapy. 
	NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks. NCT02493361 teaches selecting subjects wherein less than 70% of intratumoral CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria).
	Klein teaches that PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to PD-1 upon stimulation by FolR1-TCB stimulation increased production of IL-2, IFN-γ and TNF-α (Page 211, lines 3-15).
	Klein further teaches that the increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
	Klein teaches the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
	Klein further teaches PD-1hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
	Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-I ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]). 
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
It would be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, to further comprise the steps i.e. treating metastatic melanoma as taught by NCT02493361. As NCT02493361 and the copending application both teach methods of treating a tumor comprising administering to a patient an IL12 plasmid via electroporation, and a PD-1/PD-L1 antagonist. One would be motivated to use the specific dosages, and electroporation protocols as taught in the art in order to more effectively treat cancer. One would have a reasonable expectation of success from using the specific dosage schedules and electroporation protocols known in the arts to treat metastatic melanoma as, both melanoma and lesions of the lung are associated with tumors.
	It would be obvious to one of ordinary skill in the arts to modify the method of as taught by copending application and NCT02493361 , to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells, as taught by Klein. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as NCT02493361 teaches selecting subjects wherein CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria) and Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
In regards to claim 26, it would further be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein above, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by the copending application, NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by the copending application, NCT02493361, Klein, and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
In regards to instant claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.  Zhu had already taught the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses. Heller teaches that treatment protocols with under 300V and pulses longer than 50ms have not been effective in demonstrating acceptable cure rates for tumors. Therefore adjusting the duration of the pulse from 20 ms to 10 ms would be within the realm of routine optimization for one of ordinary skill in the art. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would be obvious to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane permeability of human cancer cells, in a method of treating cancer cells using electroporation, as taught by the copending application, NCT02493361 and Klein.
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would be obvious to one or ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by the copending application, NCT02493361 and Ngiow.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants Arguments
	Applicants argue US 16/401,811 does not disclose selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTLA4hiCD8+ T cells. 
	As discussed above in response to the 103 rejection, none of NCT02493361, Klein, or Ngiow, either alone or in combination, discloses or suggests treatment of subjects having <22% PD-lhiCTL4hi CD8+ T cells in a tumor. 
	Whitley is cited for disclosing a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by an internal ribosomal entry site (Office Action p. 31). 
	Heller is cited for disclosing injecting a cancerous tumor with a plasmid coding for IL-12 and administering a first electroporation therapy to the tumor (Office Action p. 31). 
	Zhu is cited for disclosing electroporation parameters for i.m. injection of IL-12 encoding DNA (Office Action p. 31). 
	Becher is cited for disclosing systemically administration of a PD-1 antagonist (Office Action p. 31-32). 
	Lee is cited for disclosing electrochemical impedance spectroscopy in combination with microchannel electroporation (Office Action p. 32). 
	Thus, none of US 16/401,811, NCT02493361, Klein, Ngiow, Whitley, Heller, Zhu, Becher, and Lee, either alone or in combination, disclose or suggest treatment of subjects having  
<22% PD-1hiCTLA4hiCD8+ T cells in a tumor. Accordingly, Applicants respectfully request that the Examiner reconsider and withdraw this ground of rejection. 

Response to Arguments
	As discussed above, NCT02493361, Klein, and Ngiow teach treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor.

Claims 1-4, 6-7, 9, 12-14, 17-20, 23-24, 26-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-41 of copending Application No. 16/550,475 in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), Heller (US 8,026,223 B1, published 9/27/2011), Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009).. 
	Claim 29 of the copending application teaches a method of treating a subject having a treatment-refractory, cutaneous or subcutaneous, cancerous tumor, the method comprising: a) injecting the treatment-refractory cutaneous or subcutaneous cancerous tumor with an effective dose of at least one plasmid coding for at least one immunostimulatory cytokine; b) administering electroporation therapy to the tumor; and c) concurrently administering an effective dose of an immune checkpoint inhibitor to the subject.
	Claim 30 of the copending application teaches the electroporation therapy comprises administration of at least one voltage pulse over a duration of about 100 microseconds to about 1 millisecond.
	Claim 31 of the copending application teaches wherein the 1-6 voltage pulses have a field strength of about 20 V/cm to about 1500 V/cm.
	Claim 32 of the copending application teaches wherein the electroporation therapy comprises administration of 1-6 voltage pulses.
	Claim 33 of the copending application teaches wherein the immune checkpoint inhibitor is a PD-1 or PD-LI antagonist.
	Claim 35 of the copending application teaches wherein the PD-1 or PD-L1 antagonist is administered systemically.
	Claim 36 of the copending application teaches the PD-1 or PD-L1 antagonist is an anti-PD-1 or anti-PD-L1 antibody.
	Claim 37 of the copending application teaches the PD-1 or PD-L1 antagonist is selected from the group consisting of: nivolumab, pembrolizumab, pidilizumab, and MPDL3280A.
	Claim 38 of the copending application teaches wherein the at least one plasmid coding for the at least one immunostimulatory cytokine comprises a nucleic acid encoding an IL-12.
	Claim 39 of the copending application teaches wherein the at least one plasmid coding for the at least one immunostimulatory cytokine comprises a nucleic acid encoding an IL-12 p35 subunit and an IL-12 p40 subunit.
	Claim 40 of the copending application teaches wherein the at least one plasmid coding for the at least one immunostimulatory cytokine is a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunit separated by an internal ribosomal entry site.
	Claim 41 of the copending application teaches wherein the treatment-refractory cutaneous or subcutaneous cancerous tumor is selected from the group consisting of: breast cancer tumor triple-negative breast cancer tumor, and melanoma tumor.
	The copending application does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry
	The copending application does not teach electing a subject wherein the subject is a PD-1 nonresponder and administering to the subject a plurality of treatment cycles, and wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
	The copending application does not teach the patient is a human.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds.
	The copending application does not teach the treatment cycle is a 3 week cycle.
	The copending application does not teach the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
	The copending application does not teach the tumor is unresectable.
	The copending application does not teach metastatic cancer.
	The copending application does not teach a method of increasing responsiveness to checkpoint inhibitor therapy. 
	NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks. NCT02493361 teaches selecting subjects wherein less than 70% of intratumoral CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria).
	Klein teaches that PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to PD-1 upon stimulation by FolR1-TCB stimulation increased production of IL-2, IFN-γ and TNF-α (Page 211, lines 3-15).
	Klein further teaches that the increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
	Klein teaches the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
	Klein further teaches PD-1hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
	Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-I ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]). 
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
It would be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, to further comprise the steps e.g. treating metastatic melanoma as taught by NCT02493361. As NCT02493361 and the copending application both teach methods of treating a tumor comprising administering to a patient an IL12 plasmid via electroporation, and a PD-1/PD-L1 antagonist. One would be motivated to use the specific dosages, and electroporation protocols as taught in the art in order to more effectively treat cancer. One would have a reasonable expectation of success from using the specific dosage schedules and electroporation protocols known in the arts to treat metastatic melanoma as, both melanoma and lesions of the lung are associated with tumors.
It would be obvious to one of ordinary skill in the arts to modify the method of as taught by copending application and NCT02493361 , to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells, as taught by Klein. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as NCT02493361 teaches selecting subjects wherein CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria) and Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
In regards to claim 26, it would further be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein above, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by the copending application, NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by the copending application, NCT02493361, Klein, and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
In regards to instant claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.  Zhu had already taught the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses. Heller teaches that treatment protocols with under 300V and pulses longer than 50ms have not been effective in demonstrating acceptable cure rates for tumors. Therefore adjusting the duration of the pulse from 20 ms to 10 ms would be within the realm of routine optimization for one of ordinary skill in the art. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would be obvious to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane permeability of human cancer cells, in a method of treating cancer cells using electroporation, as taught by the copending application, NCT02493361 and Klein.
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would be obvious to one or ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by the copending application, NCT02493361 and Klein.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants Arguments
	Applicants argue US 16/550,475 does not disclose selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTLA4hiCD8+ T cells. 
	As discussed above in response to the 103 rejection, none of NCT02493361, Klein, or Ngiow, either alone or in combination, discloses or suggests treatment of subjects having <22% PD-1hiCTLA4hi CD8+ T cells in a tumor. 
	Whitley is cited for disclosing a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by an internal ribosomal entry site (Office Action p. 39). 
	Heller is cited for disclosing injecting a cancerous tumor with a plasmid coding for IL-12 and administering a first electroporation therapy to the tumor (Office Action p. 40). 
	Zhu is cited for disclosing electroporation parameters for i.m. injection of IL-12 encoding DNA (Office Action p. 40). 
	Becher is cited for disclosing systemically administration of a PD-1 antagonist (Office Action p. 40). 
	Lee is cited for disclosing electrochemical impedance spectroscopy in combination with microchannel electroporation (Office Action p. 40). 
	Thus, none of US 16/550,475, NCT02493361, Klein, Ngiow, Whitley, Heller, Zhu, Becher, and Lee, either alone or in combination, disclose or suggest treatment of subjects having <22% PD-1hiCTLA4hi CD8+ T cells in a tumor. Accordingly, Applicants respectfully request that the Examiner reconsider and withdraw this ground of rejection. 
Response to Arguments
	As discussed above, NCT02493361, Klein, and Ngiow teach treatment of subjects having <22% PD-1hiCTL4hiCD8+ T cells in a tumor.
Claims 1-4, 6-7, 9, 12-14, 17-20, 23-24, 26-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/140,299 in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Heller (US 8,026,223 B1, published 9/27/2011), Becher (US 2015/0017121 A1, published 1/15/2015), and Whitley (WO 00/75292 A1, published 12/14/2000). 
	Claim 1 of copending application teaches a method of treating cancer comprising administering a checkpoint inhibitor and IL-12 to the subject.
	Claims 2-3 of the copending application further claims the checkpoint inhibitor is administered systemically and is an anti PD1 or anti PDL1 antibody.
	Claim 4 of the copending application claims the checkpoint inhibitor is pembrolizumab.
	Claim 5 of the copending application claims the IL-12 is administered by intratumoral electroporation.
	Claim 6 of the copending application claims the plasmid encoding IL-12 comprises a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunits subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by a P2A exon skipping motif or an internal ribosomal entry site.
	Claim 7 of the copending application claims the checkpoint inhibitor is administered systemically and the IL-12 is administered by intratumoral electroporation of a nucleic acid encoding IL-12.	Claim 8-9 of the copending application claims measuring the level of expression of the one or more genes in the tumor sample comprises measuring mRNA abundance of the one or more genes; wherein the level of proliferating effector memory T cells or short-lived effector T cells is measured by flow cytometry.	Claim 11 of the copending application claims the subject is a human.
	The copending application does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells. and administering to the subject a plurality of treatment cycles, and wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
	The copending application does not teach the treatment cycle is a 3 week cycle.
	The copending application does not teach the tumor is unresectable.
	The copending application does not teach six pulses.
	The copending application does not teach the cancer is melanoma.
	The copending application does not teach metastatic cancer.
The copending application does not teach the subject is progressing or has progressed on anti-PD1 antibody therapy.
	The copending application does not teach a method of increasing responsiveness to checkpoint inhibitor therapy. 
	NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks. NCT02493361 teaches selecting subjects wherein less than 70% of intratumoral CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria).
	Klein teaches that PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to PD-1 upon stimulation by FolR1-TCB stimulation increased production of IL-2, IFN-γ and TNF-α (Page 211, lines 3-15).
	Klein further teaches that the increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
	Klein teaches the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
	Klein further teaches PD-1hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
	Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23, CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-I ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]).
It would be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, to further comprise the steps as taught by NCT02493361. As NCT02493361 and the copending application both teach methods of treating a tumor comprising administering to a patient an IL12 plasmid via electroporation, and a PD-1/PD-L1 antagonist. One would be motivated to use the specific dosages, and electroporation protocols as taught in the art in order to more effectively treat cancer. One would have a reasonable expectation of success from using the specific dosage schedules and electroporation protocols known in the arts.
	It would be obvious to one of ordinary skill in the arts to modify the method of as taught by copending application and NCT02493361 , to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells, as taught by Klein. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as NCT02493361 teaches selecting subjects wherein CD8+ T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells as determined by flow cytometry (Eligibility, Criteria: Inclusion Criteria) and Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
In regards to claim 26, it would further be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein above, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by the copending application, NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by the copending application, NCT02493361, Klein, and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
In regards to instant claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would be obvious to one or ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by the copending application, NCT02493361 and Ngiow.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/               Examiner, Art Unit 1643   

/HONG SANG/               Primary Examiner, Art Unit 1643